Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Jiang (Patent No.: US 9502265).
Re claim 1, Jiang teaches a method for forming a semiconductor device structure, comprising: 
forming a first semiconductor layer (208A, Fig. 20B, col. 14: lines 52-67) over a first region (left) of a substrate (204A) and a second semiconductor layer (208B) over a second region (right) of the substrate; 
forming a work function material (210A/210B) around the first semiconductor layer (208A) and the second semiconductor layer (208B); 
forming a first gate electrode material (236A/236B of 232A/232B, Fig. 13, col. 15: lines 35-40 or left/right 214 of Fig. 6 for claim 2) over the work function material (210A/210B) around the first semiconductor layer (208A) and the second semiconductor layer (208B); 
forming a hard mask layer ([236A+234]/[236B+234]), note that the hard mask is a broad language, therefore, the combination of 236+234 is considered as one) over the first gate electrode material (236A/236B);
removing a portion of the first gate electrode material (236A, Fig. 20B → 21) in the first region (left); and 
forming a second gate electrode material (left 238 of 232A, Fig. 14) over the work function material (210A) around the first semiconductor layer (208A) and over the hard mask layer ([236A+234]/[236B+234]); and 
removing the hard mask layer ([236A+234]/[236B+234]) and a portion of the second gate electrode material 238, Fig. 13 → 14) over the hard mask layer to expose the first gate electrode material (on the side of 236A/236B).
Re claim 2, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 1, wherein the first gate electrode material (236A) is different than the second gate electrode material (238).
Re claim 3, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 1, wherein forming the first gate electrode material comprises: 
depositing a first metal fill material (214, Fig. 13) over the work function material around the first semiconductor layer (210A) and the second semiconductor layer (210B); 
electroplating a second metal fill material (236A/236B) over the first metal fill material; and 
annealing the first metal fill material and the second metal fill material (col. 5: lines 45-57).
Re claim 4, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 3, wherein the first metal fill material and the second metal fill material are cobalt (col. 5: lines 35-57).
Re claim 5, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 1, wherein forming the second gate electrode material comprises: 
forming a third metal fill material (214) over the work function material around the first semiconductor layer (210A); 
forming a fourth metal fill material (236A/236B) over the third metal fill material; and 
annealing the third metal fill material and the fourth metal fill material (col. 5: lines 45-57).
Re claim 6, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 5, wherein the third metal fill material is titanium and the fourth metal fill material is aluminum (col. 5: lines 35-57).
Re claim 7, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 1, wherein the first region is an NMOS region (n-well 204A, col. 3, lines 34-47) and the second region is a PMOS region (p-well 204B, note the PMOS is including the p-well channel).
Re claim 8, Jiang teaches a method for forming a semiconductor device structure, comprising: 
forming first semiconductor layers (208A, note that the wafer is always having millions (or billions) of vertical transistors for the demo purpose on the drawing its only showed two) over a first region of a substrate (204A) and second semiconductor layers (208B) over a second region (right) of the substrate, wherein first semiconductor layers (208A) are vertically spaced apart from one other, and the second semiconductor layers (208B) are vertically spaced apart from one other;
forming a gate dielectric layer (234, Fig. 13, col. 11: lines 15-20) around the first semiconductor layers and the second semiconductor layers; 
forming a first work function material (236A) over the gate dielectric layer around the first semiconductor layers and the second semiconductor layers; 
forming a first gate electrode (right 238, Fig. 14) material over the first work function material in the second region; 
thinning down the first work function material (by cutting out the middle portion of 236) around the first semiconductor layers (208A) wherein after thinning down the first work function material around the first semiconductor layers, a first thickness (VERTICAL THICKNESS of Fig. 14) of the first work function material over the first semiconductor layers is less than a second thickness (VERTICAL THICKNESS of Fig. 13) of first work function material over the second semiconductor layers
forming a second work function material (240, Fig. 16B) over the first work function material around the first semiconductor layers; and 
forming a second gate electrode material (right 260 of Fig. 26) over the second work function material.
Re claim 10, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 8, wherein the first gate electrode material (right 238) is further formed over the first work function material (236A) in the first region.
Re claim 11, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 10, further comprising: etching a portion of the first gate electrode material (right 238) in the first region to expose the first work function material (236A) in the first region, wherein a native oxide (material of dielectric layer 234, col. 11, lines 15-20) is formed on the first work function material in the first region (right).
Re claim 12, Jiang teaches the method for forming the semiconductor device structure as claimed in claim 11, wherein thinning down the first work function material (236A) around the first semiconductor layers (208A) further comprises removing the native oxide (234, Fig. 13 → 14).
Claim(s) 8, 10 and 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by guba (Pub. No.: US 2020/0044087).
Re claim 8, guba teaches a method for forming a semiconductor device structure, comprising: 
forming first semiconductor layers (the two on the right 312) over a first region of a substrate and second semiconductor layers (the two on the left 312) over a second region of the substrate, wherein first semiconductor layers (the two on the right 312) are vertically spaced apart from one other, and the second semiconductor layers (the two on the left 312) are vertically spaced apart from one other; 
forming a gate dielectric layer (350) around the first semiconductor layers and the second semiconductor layers; 
forming a first work function material (Right [320+322+311+312]) over the gate dielectric layer (350) around the first semiconductor layers and the second semiconductor layers; 
forming a first gate electrode (right 336) material over the first work function material in the second region; 
thinning down the first work function material (Right [320+322+311+312], FIG. 7A → 8A) around the first semiconductor layers, wherein after thinning down the first work function material around the first semiconductor layers, a first thickness (thickness of [320+322+311+312]) of the first work function material over the first semiconductor layers is less than a second thickness (thickness of 312) of first work function material over the second semiconductor layers; 
forming a second work function material (334) over the first work function material around the first semiconductor layers; and 
forming a second gate electrode material (middle 336) over the second work function material.
Re claim 10, guba teaches the method for forming the semiconductor device structure as claimed in claim 8, wherein the first gate electrode material (right 336) is further formed over the first work function material in the first region (Right [320+322+332]).
Re claim 15, guba teaches a method for forming a semiconductor device structure, comprising: 
forming a first fin structure (far right fin formed between 360, FIG. 7A) and a second fin structure (middle fin) over a substrate (300), wherein the first fin structure comprises first semiconductor layers (right 311) and second semiconductor layers (right 312) alternately stacked and the second fin structure comprises third semiconductor layers (middle 311) and fourth semiconductor layers (middle 312) alternately stacked; 
removing the first semiconductor layers (right 311, FIG. 7A → 8A) of the first fin structure and the third semiconductor layers (middle 311) of the second fin structure; 
forming a first work function material (middle 334 at the top) around the fourth semiconductor layers (middle 312) of the second fin structure; 
forming a p-type metal material (right 336, FIG. 9A, note that these type of transistor can be either a PMOS or NMOS, said transistor on the right is a PMOS, ¶ [0084]) over the first work function material; 
forming a second work function material (right 334) around the second semiconductor layers of the first fin structure; and 
forming an n-type metal material (middle 390 of FIG. 10A) over the second work function material (right 334), wherein the first work function material is the same as the second work function material (middle 334), and the n-type metal material (middle 390, FIG. 10A) is different than the p-type metal material (right 336, FIG. 9A).
Re claim 16, guba teaches the method for forming the semiconductor device structure as claimed in claim 15, wherein the first semiconductor layers (right 311, ¶ [0052]) and the third semiconductor layers (middle 311) are made of SiGe, and the second semiconductor layers (right 312) and the fourth semiconductor layers (middle 312) are made of Si.
Re claim 17, guba teaches the method for forming the semiconductor device structure as claimed in claim 15, wherein forming the p-type metal material over the first work function material comprises: 
electroplating the p-type metal material (right 320, FIG. 7A, [0055]) over the first fin structure and the second fin structure; 
forming a hard mask layer (322) covering a first portion of the p-type metal material over the second fin structure; and 
etching a second portion of the p-type metal material (middle 320, FIG. 7A → 8A) over the first fin structure.
Re claim 18, guba teaches the method for forming the semiconductor device structure as claimed in claim 17, wherein the n-type metal material (middle 336) is further formed over the hard mask layer (middle 332).
Re claim 20, guba teaches the method for forming the semiconductor device structure as claimed in claim 16, wherein the p-type metal material (right 336) interfaces with the n-type metal material (middle 336).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang.
Jiang fails to teach wherein the first gate electrode material is cobalt, the second gate electrode material is titanium aluminum alloy, and the first work function material and the second work function material are TiN.
However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).


Allowable Subject Matter
Claims 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claims 13-14 that is written, the prior arts fail to show or fairly suggest the process steps of: “annealing the first capping layer at a first temperature; 
forming a second capping layer over the first capping layer; and 
annealing the second capping layer at a second temperature that is greater than the first temperature” in context with the other limitation as stated in claims 13.
In the claim 19 that is written, the prior arts fail to show or fairly suggest the process steps of: “removing the hard mask layer and a portion of the n-type metal material over the hard mask layer to expose the p-type metal material” in context with the other limitation as stated in claims 16-19.
In the claim 16 that is written, the prior arts fail to show or fairly suggest the process steps of: “plating the conductive material according to the photoligraphaphy; and stripping the photoresist layer and metal seed layer to expose the micro electrodes” in context with the other limitation as stated in claim 8.
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive and moot due to a new matching element. Please see the rejections and explanation as listed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894